Title: Enclosure: Lieutenant Colonel Richard Varick to Major General William Heath, 24 October 1780
From: Varick, Richard
To: Heath, William



Rob. House [Highlands, New York] Oct. 24th. 1780
Sir

I think it my Duty as a Man of Candour & Generosity, to inform You, that for your Information in our Interview of yesterday, I had every reason to convince Me, That Mr. Tripp’s Information, so distressing to Me, & in which my warm & pointed letter of the 21st. to You, was founded; was communicated to me in a very disingenuous Manner & Air & that he mentioned to Me more, than was contained in the written Information, I shewed You: All which I believe to have been done, with an unjustifiable Design.
I confess myself much indebted to You for your then intended & unmerited Friendship, in writing me your letter of the 23rd. (As you supposed me to be an Officer) instead of pursuing those Measures, which Your Duty & Propriety, as Chief in Command here, would have justified. The Obligation is equal, altho your good Intentions could not take Effect.
I am sorry that I ever had the painful reason, for inditing a letter, which must have hurt, your Tender feelings very sensibly. I shall ever consider your intended Friendship in its proper point of View & shall be happy if this Part of my Duty to a Gentleman, came remove the unfavorable Impressions, which my Letter of the 21st. may have made in your Breast to my Prejudice.
I am Sir with respect, Your Obedt. Servt.

R V

